Title: To Alexander Hamilton from Winthrop Sargent, 2 January 1794
From: Sargent, Winthrop
To: Hamilton, Alexander



Philadelphia Jany 2d. 1794
Sir

In Consequence of your Queries relative to the Absence of Governour St. Clair from the Territory northwest of the Ohio—causes thereof &ca. I have made a reference to the Records of Proceedings of the Executive Department of that Government (now in the Office of the Secretary of State) and it appears that his first Absence was from the 24th of January 1789 to the 24th. of December of the same year. This took place immediately after the Treaty of Fort Harmar, and probably to report the same to the general Government.
Upon the 11th. of June 1790, having formally relinquished to me his powers and Duties, He again left the Territory to attend the general Government—at this time the Disposition of the Savages was hostile and the Expedition which afterwards took place under General Harmar was mediated; He was absent to the 16th. of September of the same year, And upon the succeeding December (about the 20th.) and soon after the Event of the said Expedition He again visited the general Government and upon the 29th. of April 1791 returned to the Territory in Command of the Army.
Upon the 1st. of may his military Duties called him to Kentuckey and the Government was with the Secretary to the 8th. of June following.
From the 18th. to the 29th. of August, and from the 31st. of August to the 12th. of September the Governour again in Kentuckey.
Upon the 8th. of December in the same year, and very soon after the Defeat of the Army under his Command He quitted the Government and was absent to the 2d. of August 1793—probably in attending to the Investigation, directed, of the Causes of Failure of his Expedition.
Antecedent to this Sir, and to the Law authorizing the Secretary of the western Territory to discharge the Duties of the Governour, bearing Date August 7th. 1789, I was involved in some Expenses not incident to my Office, from the Circumstance of preceding Him to the western Country and continuing resident from April 1788 to July, in his Absence.
It is proper I should observe Sir that my Duties as Scribe for indian Business which necessarily engaged very much attention to the 11th. of June 1790 were then considerably lessened by the Obstacles to a friendly Intercourse with the Indians. And that for the furnishing Copies of the Territorial Laws to the several Counties (which was one of the Objects of my petition to Congress) a provision has been made by our Legislature since June 1791.
with great Respect   I have the honour to be Sir   your obedt Humble Servant

Winthrop Sargent
Honble Secretaryof the Treasury

